                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHAD WEST,

        Plaintiff,
                                                  Case No. 17-cv-126-wmc
   v.

MS. BARKER, and
NURSE BENTLEY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


        /s/                                                3/30/2020
        Peter Oppeneer, Clerk of Court                     Date
